McDONALD, j.,
concurring.
I join the Court’s opinion. I note that the Majority opinion cites Valonis v. State, 431 Md. 551, 66 A.3d 661 (2013) in *551several places for various general statements made in that opinion with which I agree. Indeed, for the most part they are propositions not open to disagreement, such as the history of Rule 4-246 and purpose of the colloquy it requires for a valid waiver. I write only to point out the difference between this case and the two cases decided in Valonis. In my view, those differences warrant reversal and retrial here but not, as I indicated in a dissent in Valonis, in the latter cases.
As the Majority opinion explains well, the purpose of the colloquy under Rule 4-246(b) is to ensure on the record that the defendant is making a knowing and voluntary election to forgo a jury trial in favor of a bench trial. Under the rule, the defendant is questioned, either by counsel or the court, on matters going to the defendant’s knowledge about that choice and personal decision to make it. The trial court, of course, is not to proceed with a bench trial unless it finds that a defendant freely and voluntarily waives the right to a jury trial and ideally, as the rule indicates, it should recite an explicit statement on the record documenting that finding.
In the two cases under consideration in Valonis, the defendants each engaged in thorough colloquies with counsel that provided the defendants with accurate information with which to make a choice between a bench and jury trial and that established that the choice was theirs to make; in one case, the judge specially intervened to ensure that the jury trial waiver was knowing and voluntary. In each case, however, the trial court neglected to document the conclusion that it had obviously made. This Court found that error to be fatal, reversed the convictions, and sent the cases back for new trials. As I indicated in dissent in those cases, it seemed to me that the purpose of the Rule 4-246(b) had been well-served and that reversal was unnecessary in light of Rule 1-201. Valonis, 431 Md. at 570-76, 66 A.3d 661.
This case is quite different. In this case, the trial court engaged in a similar colloquy and made an explicit finding that the defendant had knowingly and voluntarily waived a jury trial in language that no one could fault under Rule 4-246(b). *552But the judge undermined that finding by giving Mr. Winters serious misinformation concerning the right Mr. Winters was waiving when the judge told him that he would have to convince all twelve jurors beyond a reasonable doubt of a defense of not criminally responsible. No doubt the mistake was an innocent one. But it was hardly harmless. The court may have given Mr. Winters the same misinformation concerning the burden of proof he would face in a bench trial, but that did not negate the misinformation concerning a jury trial. New would view the prospect of persuading 12 people under that formidable standard1 as attractive as persuading one. That is perhaps one reason that the vast majority of defendants opt for a jury trial, as the prosecution alone normally bears that burden.
I thus agree with the Court’s decision today which focuses on the substance of the colloquy and not simply on its documentation.

. A defendant's calculus might well be different under the lesser, correctly-stated standard of proof.